         Case 1:19-cv-07642-RA-RWL Document 181 Filed 11/23/20 Page 1 of 2


                                                                 USDC-SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
                                                                 DOC#:
 PEARSON EDUCATION, INC., et al.,                                DATE FILED:

                            Plaintiffs,
                                                                    19-CV-7642 (RA)
                       v.
                                                                         ORDER
 ABC BOOKS LTD., et al.,

                            Defendants.



RONNIE ABRAMS, United States District Judge:

       For the reasons set forth at the show cause hearing on November 20, 2020, Plaintiffs’ motion for

default judgment against Defendants ABC Books LLC, Fidaa Hashemi, Leonard Johnson, Bronislav

Teplitskiy, Challenge Book Store Pvt. Ltd., Ranjan Kumar Behera, Geoffrey Labos, Maylourd Ascrate,

Soarabh Gupta, and Madhu Gupta is GRANTED. The Court will reserve judgment on Plaintiffs’ motion

for default judgment against Defendants Michael Charles McKee and Nazir Yakub Belim.

       Defendants McKee and Belim are hereby granted a thirty day extension to respond to the

amended complaint, which can be found at docket entry 65. If Defendants require an extension of time

to prepare their answers, they shall file a letter with the Court requesting an extension no later than

December 21, 2020. If Defendants McKee and Belim do not file an answer or seek an extension by

December 22, 2020, the Court will enter default judgment against them.

       No later than December 4, 2020, Plaintiffs shall submit a letter informing the Court of the

following:

       1. a revised estimate of the damages they seek from each of the defaulting defendants (which

does not include Defendants Belim or McKee) and the reason for requesting that particular amount.

       2. any evidence they have that the defaulting defendants acted willfully.
           Case 1:19-cv-07642-RA-RWL Document 181 Filed 11/23/20 Page 2 of 2



         3. a proposed post-judgment asset freeze against the defaulting defendants.

         Upon receipt of this letter, the Court will make a determination of damages as to each of the

defaulting defendants.

         The Clerk of Court is respectfully directed to mail a copy of this order to Defendants McKee and

Belim.

SO ORDERED.

Dated:      November 23, 2020
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge




                                                        2
